DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
dsfd
Claims 1, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama et al. (US 2004/0144450 A1), hereinafter Iriyama, originally of record in the Non-Final Rejection dated March 09, 2021.

Regarding claims 1 and 10-20, Iriyama teaches a magnet material of SmFeN, where in atomic %: SmxFe 100-x-y-vM1yNv, where M1 is at least one of Hf and Zr, x is 7-12%, y is 0.1-1.5% and v is 0.5-20% ([0016]-[0017]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), which further can include 0.1-1.0% C with M1 ([0036]; in the case where the claimed ranges prima facie case of obviousness exists, (MPEP 2144.05 I)), up to 35 atomic % of Fe can be substituted with Co to improve the magnetic properties ([0038]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)), and where the magnet material is prepared into a magnet ([0044]).  The compositional proportions disclosed by Iriyama overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Iriyama, including those proportions, which satisfy the presently claimed compositional requirements.
Iriyama does not specifically teach further comprising 0.1-0.5 at% of Al and 0.15 to 0.5 at% of Si in the primary embodiment, nor specifically wherein, when the Sm-Fe-N magnet material is maintained for 2,00 hours at 120⁰C in atmosphere, an absolute value of reduction rate from an initial demagnetizing factor is in a range from 1.8-2.0 (or 2.2%), nor wherein the Sm-Fe-N bonded magnet has a residual magnetic flux density of at least 8.00 kG.
However, in a secondary embodiment, Iriyama teaches the inclusion of Si and Al at 0.1-1.0 atomic percent in total (or each) ([0033]; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of Iriyama to incorporate the inclusion of Si and Al at 0.1-1.0 atomic percent in total (or each) taught by the secondary embodiment.  The motivation for doing so would have been to make the crystal grains fine at the quenching of the molten magnet alloy and thereby eliminate the need for extremely rapid cooling ([0034]) (saving energy).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).  The compositional proportions disclosed by Iriyama overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by 
	Iriyama teaches a substantially identical Sm-Fe-N magnet material, as discussed above, as applicant discloses as producing the demagnetizing factor ([0041] of the specification as originally filed).  Applicant discloses ([0041]) where the demagnetizing factor is dependent on the silicon and aluminum contents claimed above, and further shown in Table 2 to be dependent on the whole composition.  As Iriyama teaches a substantially identical magnet composition as that which the applicant claims and discloses as producing the claimed demagnetizing factor, one would expect the magnet of Iriyama to possess the claimed property of the demagnetizing factor, absent an objective showing (MPEP 2112).
	Further, as Iriyama teaches a substantially identical Sm-Fe-N magnet material, as discussed above, as applicant discloses as producing the residual magnetic flux density ([0014] and Fig. 3; [0021], Table 1 of the specification as originally filed).  Applicant discloses ([0014] and Fig. 3; [0021]) where the residual magnetic flux density is dependent on the carbon contents claimed above, and further shown in Table 1 to be dependent on the whole composition.  As Iriyama teaches a substantially identical magnet composition as that which the applicant claims and discloses as producing the residual magnetic flux density, one would expect the magnet of Iriyama to possess the claimed property of the residual magnetic flux density, absent an objective showing (MPEP 2112).

Regarding claim 5, Iriyama teaches each limitation of claim 1 as discussed above, and Iriyama further teaches wherein the magnet material is bound with a suitable resin binder to produce a magnet ([0044]).

Response to Arguments 
Applicant's arguments filed November 10, 2201 have been fully considered but they are not persuasive.  Applicant has amended claims 1 and 12 to further recite a residual magnetic flux density limitation, which is taught by the composition of Iriyama, as discussed above.  Applicant teaches where the residual magnetic flux density is dependent specifically on the carbon content, and further the overall magnet composition, and Iriyama teaches a substantially identical composition, as that which the applicant claims and discloses as producing the residual magnetic flux density, one would expect the magnet of Iriyama to possess the claimed property of the residual magnetic flux density, absent an objective showing (MPEP 2112).  Applicant refers to Table 1 to point out where Si and Al content is below the claimed range that the residual magnetic flux density is not achieved, this is not persuasive as Iriyama teaches minimum values of Al and Si of 0.1 atomic percent, which greater than the example referenced by the applicant.  As the data points referenced are beyond that taught by applicant and Iriyama, they do not teach a practical significance to the allegedly unexpected results (MPEP 716.02(b)).  
It is unclear to the examiner how the paragraphs cited of Iriyama by applicant ([0033] and [0034]) allegedly show Iriyama teaches away from the residual magnetic flux density. Iriyama [0034] does state “From the viewpoint of magnetic properties all the members are not preferable”, but does not detail what magnetic properties are referred to nor that any combination of the members are not preferable, merely that “all the members are not preferable” (emphasis added by the examiner).  Further, this “all members” includes Si, Nb, Ga, Al, Ti and Ta (not only Al and Si as alleged by applicant on Pg. 10 [5]).  Therefore, the prior art does not in fact criticize, discredit or otherwise discourage the solution claimed (MPEP 2145 X D 1).
Applicant repeatedly argues that the embodiments of Iriyama are not combinable, or are “out of context”, but does not provide an argument as to why the specific rationale, provided in  combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).
Applicant then argues that incorporating Si and Al of M2 into the primary embodiment would result in different atomic percentages.  Iriyama clearly states they are atomic percentages and further the different embodiments allow for ranges of all elements.  Iriyama also allows for additional members (elements) beyond those specifically listed in both M1 and M2, where they are each “at least one member selected from the group” ([0017]; [0019]),  further supporting the atomic ranges of the embodiments are not mutually exclusive.  
Applicant also argues to the lack of expectation for success as well as “picking and choosing” out of context; however, as noted above they again fail to provide an argument as to why the specific rationale (to make fine crystal grains and eliminate the need for extremely rapid cooling), provided in the Final Rejection of June 17, 2021, to modify the reference of Iriyama is not proper, or combinable, therefore it is not persuasive, as “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).
Applicant’s arguments to the exemplary aspect of the invention, and correlation between the C content and yield of the present invention are not pertinent nor persuasive to the claim limitations presently presented as they are not commensurate in scope.  Specifically, the exemplary aspects are not claimed, and “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




/Adam Krupicka/Primary Examiner, Art Unit 1784